                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:
 Eastlake Investments, LLC                  Case No. 19-42309
                                            Judge Thomas J. Tucker
                    Debtor.                 Chapter 7


  ORDER RESOLVING MOTION TO COMPEL AND FOR SANCTIONS
        AGAINST THE GROULX PARTIES (DOCKET # 226)

      Based on the stipulation filed October 7, 2019 (Docket # 340),

      IT IS ORDERED that the entry of this Order is without prejudice to the

Trustee’s right to bring any further request for relief regarding the Order Granting,

with Modifications, Motion for Examination and Production of Documents by

Long Lake Realty Group, LLC Under Federal Rule of Bankruptcy Procedure 2004,

Order Granting, with Modifications, Motion for Examination and Production of

Documents by Law Office of Dean J. Groulx, PC Under Federal Rule of

Bankruptcy Procedure 2004, and Order Granting, with Modifications, Motion for

Examination and Production of Documents by Dean J. Groulx and Wendy A.

Grimaldi-Groulx Under Federal Rule of Bankruptcy Procedure 2004 (Docket

## 172-174) (collectively, the “2004 Exam Orders”), all of which remain in full

force and effect unless expressly modified herein.

      IT IS FURTHER ORDERED that the Groulx Parties must each file written

responses to the 2004 Exam Orders on or before October 9, 2019.


  19-42309-tjt   Doc 341   Filed 10/07/19   Entered 10/07/19 16:15:39   Page 1 of 2
      IT IS FURTHER ORDERED that Long Lake Realty Group, LLC and the

Law Office of Dean J. Groulx, PC have each designated Dean J. Groulx as their

respective authorized representative to appear for an examination, and give oral

testimony under oath, to be conducted on behalf of the Chapter 7 Trustee and any

other party in interest pursuant to Federal Rule of Bankruptcy Procedure 2004 at

the offices of Stevenson & Bullock, P.L.C., 26100 American Drive, Suite 500,

Southfield, MI 48034 on October 24, 2019 at 11:00 a.m. The examination of

Dean J. Groulx, individually, will take place at the same date and time. Dean J.

Groulx must remain until such examination is completed, unless adjourned by

written agreement.

      IT IS FURTHER ORDERED that Wendy A. Grimaldi-Groulx must appear

for an examination, and give oral testimony under oath, to be conducted on behalf

of the Chapter 7 Trustee pursuant to Federal Rule of Bankruptcy Procedure 2004 at

the offices of Stevenson & Bullock, P.L.C., 26100 American Drive, Suite 500,

Southfield, MI 48034 on October 24, 2019 at 10:00 a.m. and must remain until

such examination is completed, unless adjourned by written agreement.



Signed on October 07, 2019




  19-42309-tjt   Doc 341     Filed 10/07/19   Entered 10/07/19 16:15:39   Page 2 of 2
